Citation Nr: 0007827	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1947 to November 
1948.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the RO.  



REMAND

The veteran contends that his generalized anxiety disorder is 
more disabling than the current rating indicates.  As a 
preliminary matter, the Board finds that the veteran's claim 
for increased compensation benefits is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The veteran was afforded a VA psychiatric examination in 
April 1998.  At that time, the veteran reported a long 
history of anxiety with spells of shakiness and panic and 
feelings of tightness in his chest and a lump in his stomach.  
He reported that he was receiving treatment for his anxiety 
disorder at the VA Medical Center in Fayetteville, but stated 
that he had not noticed much improvement in his condition 
under his current medications.  He further noted that he had 
not worked for approximately the last 15 years.  The final 
diagnosis was that of generalized anxiety disorder with an 
assigned Global Assessment of Functioning score of 51 which 
was stated to be in accordance with moderate to moderately 
severe psychiatric symptoms.  

Subsequent to the April 1998 VA examination, the veteran 
submitted additional evidence in the form of a statement 
dated in September 1999 which indicated that he was 
experiencing panic attacks at least three times a day, with 
most of them occurring at night.  This evidence suggests that 
the veteran's condition worsened since the date of the most 
recent VA examination in April 1998.  Hence, the Board finds 
that the veteran should be afforded another examination in 
order to evaluate the current severity of the service-
connected generalized anxiety disorder.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected generalized anxiety disorder 
since April 1998.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.  

2.  The veteran should be afforded a 
special VA psychiatric examination in 
order to determine the current severity 
of his service-connected generalized 
anxiety disorder.  All indicated testing 
in this regard should be accomplished.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Based on his/her 
review of the case, it is requested that 
the examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of occupational 
and social impairment, including whether 
the veteran is precluded from performing 
substantially gainful employment, due to 
his service-connected generalized anxiety 
disorder.  A complete rationale for all 
opinions expressed must be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


